Citation Nr: 0004456	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  99-08 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an evaluation greater than 10 percent for 
residuals of a blowout fracture of the left eye with 
diplopia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel


INTRODUCTION

The veteran had active duty in the Army from April 1980 to 
February 1982.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1999 rating decision of the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
In that decision the RO increased a previous noncompensable 
rating to ten percent for the residuals of a blowout fracture 
of the left eye with diplopia from January 1998.  The veteran 
perfected an appeal of the February 1999 decision.


REMAND

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
See 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.159 (1999); Proscelle v. Derwinski, 2 Vet.App. 629, 631- 
32 (1992); Epps v. Brown, 9 Vet. App. 341 (1996), aff'd , 126 
F.3d 1464 (Fed.Cir. 1997), cert. denied, 118 S.Ct. 
2348(1998).

The most recent examination for VA purposes in November 1998 
shows that the veteran received the Goldmann Perimeter Test 
because the VA was charged a separate fee for the test.  
However, the results of this test have not been submitted to 
the VA.  Diplopia is evaluated based on the impairment of 
function of the eye muscles using a Goldmann Perimeter Chart 
which identifies four quadrants (upward, downward, and two 
lateral) plus a central field (20 degrees or less).  The 
examiner will chart the areas in which diplopia exists, and 
such a plotted chart will be made a part of the examination 
report.  Muscle function is considered normal (20/40) when 
diplopia does not exist within 40 degrees in the lateral or 
downward quadrants or within 30 degrees in the upward 
quadrant.  38 C.F.R. § 4.77 (1999)

The U.S. Court of Veterans Appeals (Court) has ruled that the 
fulfillment of the statutory duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet.App. 121 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should obtain a copy of the 
results of the veteran's Goldmann 
Perimeter Test from QTC Medical Services 
in South El Monte, California.  A copy 
of the Goldmann Perimeter Chart and all 
other results should be placed in the 
claims folder.

2.  If the above medical records cannot 
be obtained, the veteran should be 
afforded a VA eye examination for the 
purpose of conducting a Goldmann 
Perimeter Test to determine the degree 
of functional impairment of the eye 
muscles.  The claims file and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination. 

3.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed.  In 
particular, the RO should ensure that 
the requested development is in complete 
compliance with the directives of this 
remand and, if it is not, the RO should 
take corrective action.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  In the event that any benefit sought 
is not granted, the veteran and his 
representative should be furnished with 
a Supplemental Statement of the Case and 
be given the opportunity to respond.  

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
5101 (West Supp. 1997) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 

